ACCEPTED
                                                                                    06-14-00192-CR
                                                                          SIXTH COURT OF APPEALS
                                                                               TEXARKANA, TEXAS
                                                                              3/13/2015 10:36:30 AM
                                                                                    DEBBIE AUTREY
                                                                                             CLERK

                       IN THE COURT OF APPEALS
                          Sixth Appellate District
                               State of Texas                      FILED IN
                                                            6th COURT OF APPEALS
                                                              TEXARKANA, TEXAS
REGINALD REECE,                                             3/13/2015 10:36:30 AM
            Appellant                                            DEBBIE AUTREY
                                                                     Clerk
v.                                               NO. 06-14-00192-CR
                                                 Trial Court #11F0746-202
STATE OF TEXAS,
             Appellee

                    MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW Reginald Reece, Appellant, by and through his below

named Attorney and pursuant to Texas Rules of Appellate Procedure, hereby

requests an extension of the time period for the filing of the Appellant’s Brief

and in support of same would show the Court as follows:

                                       I.

A.    This case is pending from the 20nd Judicial District Court of Bowie

      County, Texas. The date of the Judgment is October 12, 2014, with

      sentence being imposed by the trial court on October 12, 2014.

B.    The case was styled, “State of Texas v. Reginald Reece, Cause No. 11 F

      0746 202.

C.    Appellant was convicted of the offense of Theft of less than $1500.00,
     With Prior Convictions.

D.   Punishment was assessed by the jury to 20 years in the Institutional

     Division of the Texas Department of Criminal Justice.

E.   The Appellant’s Brief is due to be filed March 16, 2015.

F.   Appellant requests an extension of the filing of Appellant’s Brief Forty-

     Five (45) days, making the Appellant’s Brief due on April 30, 2015.

G.   Appellant’s attorney has been diligent in researching and preparing the

     Appellant’s brief for the Court however, due to counsel’s preparation in

     a capital murder criminal jury trial styled the State of Arkansas v. Tim

     Howard, in the Circuit Court of Little River County, Arkansas, counsel

     has had insufficient time to complete Appellant’s brief.

H.   There have been no previous requests for extensions in this cause.

I.   Counsel for Appellant has contacted the Assistant Criminal District

     Attorney for Bowie County, Texas, who is assigned to this matter and

     she has no objection to the request of the Appellant.

                                     II.

     Appellant’s attorney has been diligent in pursuing this appeal and is not

seeking this extension for the purpose of delay.




                                      2
                                  PRAYER

      WHEREFORE, on the basis of the Texas Rules of Appellate Procedure,

Appellant’s attorney respectfully requests this Court to grant the Motion for

Extension of Time for the filing of Appellant’s Brief.

                                    Respectfully submitted,


                                    /s/ Alwin A. Smith
                                    Alwin A. Smith
                                    TBN: 18532200
                                    al@alwinsmith.com
                                    602 Pine Street
                                    Texarkana, Texas 75501
                                    903/792-1608
                                    903/792-0899 Fax

                       CERTIFICATE OF SERVICE
     This is to certify that a true and correct copy of the above and foregoing
Motion for Extension of Time to File Appellant’s Brief has been forwarded to
Michael Shepherd, 601 Main Street, Texarkana, Texas, on this the _13th_ day
of March 2015.


                                    /s/Aliwn A. Smith
                                    Alwin A. Smith




                                       3